Citation Nr: 0123121	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for arteriosclerotic 
heart disease due to nicotine addiction acquired in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in April 1998, the RO denied 
service connection for nicotine dependence and for 
arteriosclerotic heart disease due to nicotine addiction 
acquired in service.

2.  In May 1998, the veteran filed a notice of disagreement 
(NOD) with respect to the RO's April 1998 decision; the RO 
mailed him a statement of the case (SOC) in June 1998, and he 
filed a substantive appeal in July 1998.

3.  The veteran's appeal was sent to the Board in August 
2001.

4.  On September 4, 2001, the Board received a written 
communication from the veteran stating that he would like to 
withdraw his appeal; as of that date, the Board had not yet 
promulgated a final decision on the veteran's appeal.


CONCLUSIONS OF LAW

1.  The appeal with regard to the matter of the veteran's 
entitlement to service connection for nicotine dependence has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204(b) (2000).

2.  The appeal with regard to the matter of the veteran's 
entitlement to service connection for arteriosclerotic heart 
disease due to nicotine addiction acquired in service has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2000).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the record shows that the RO, by a 
decision entered in April 1998, denied service connection for 
nicotine dependence and for arteriosclerotic heart disease 
due to nicotine addiction acquired in service.  The record 
also shows that the veteran filed an NOD in May 1998 with 
respect to the RO's decision; that the RO mailed him an SOC 
in June 1998; and that he filed a substantive appeal in July 
1998.  His appeal was sent to the Board in August 2001, and 
on September 4, 2001, the Board received a written 
communication from the veteran stating that he would like to 
withdraw his appeal.  As of that date, the Board had not yet 
promulgated a final decision on his appeal.

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2000).  
Accordingly, further action by the Board on this appeal is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 1991).  The 
appeal is therefore dismissed.


ORDER

The appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

